DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 6/2/22, Applicant, on 9/2/22, amended claims. Claims 1, 3-4, 6-8, and 10-11, 13-17, and 19-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The claims are now eligible as it recites: 1) receiving heterogeneous temporal datasets that includes images of land regions having encoded therein features representing characteristics of the land regions that change over time; 2) executing machine learning logic to generate a land use model trained in a first training stage using the heterogeneous temporal datasets, wherein training includes: 3) extracting, from each of a set of tuples of the heterogeneous temporal datasets comprising a geographical area tuple and a time interval tuple, geolocated heterogeneous chronological data related to a first time interval of a plurality of time intervals, encoding the geolocated chronological data into an image matrix for the first time interval, and training the land use model using the image matrix to generate a classifier to associate a class to the image matrix; 4) wherein the identifying includes matching features representing characteristics encoded within an image of the selected geographical region to the features representing the characteristics of at least one of the land regions by sorting the tuples of the geolocated heterogeneous chronological data to identify the one or more similar characteristics or features; and 5) collecting feedback data relating to the one or more interventions, and executing the machine learning logic to re-train, in a second training stage, the land use model according to the feedback data, wherein re-training utilizes the feedback data to iteratively enhance an accuracy of the recommendation. When viewing the claim as a whole, the limitations when combined with the earlier limitations is viewed as a practical application under step 2a, prong 2, as the claim is improving another technology when viewing all the limitations listed above (See MPEP 2106.05a) and/or is viewed as a using a judicial exception in a meaningful way under MPEP 2106.05(e).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-8, and 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites “receiving heterogeneous temporal datasets from a plurality of data sources, herein at least a portion of the heterogeneous temporal datasets includes images of land regions having encoded therein features representing characteristics of the land regions that change over time such that a practical use of the land changes over time according to the characteristics of the land regions” and “recommending one or more positive land-use interventions, one or more negative land-use interventions, or a combination thereof… wherein the recommending includes suggesting the practical use of the land of the selected geographical region according to a land use of the one or more geographical regions during a given one of the plurality of time intervals in which the one or more similar characteristics or features are identified.” Examiner is unable to find support for an additional category of “practical use” of the land. Examiner’s best guess is that paragraph 19, 20, 59, 62 was intended as the inspiration for the amendment (e.g. 19, 59, 62, 90 - “land use planning using heterogeneous datasets by recommending a list of positive land-use interventions, and a list of negative land-use interventions for a given geographical area”; “recommending a list of positive and/or negative land-use interventions from heterogenous datasets”; 20 – “A set of possible land-use interventions (either positive or negative) may be learned over time by extracting information from an evolving corpus of texts)). Examiner suggests replacing the bolded phrases above with “such that a recommended intervention of the land changes over time” and “wherein the recommending includes suggesting the recommend intervention of the land… according to a land use”. Other possible ways of overcoming the rejection are possible.
Claims 8 and 15 are rejected for reciting similar limitations as claim 1.
Claims 3-4, 6-7, and 10-11, 13-14, 16-17, and 19-20 are rejected for being dependent on the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-8, and 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, 6-8, and 10-11, 13-17, and 19-20 recites the limitation "a practical use of the land" and “suggesting the practical use of the land”.  The term “practical use” in claim 1 is a relative term which renders the claim indefinite. The term “practical use” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, the original disclosure states “positive and/or negative” land uses can be recommended. There is also an antecedent basis issue. The recitation in the claims of “practical use” makes it unclear if Applicant is referring to just the “positive land uses” possibly. Examiner has made suggestions above in the 112a, that should help remove this phrase that is not supported and also causes indefinite issues, such as by sticking with “a land use” or if Applicant desires to refer to just the “positive land use interventions”, that could be fine too.
Claims 8 and 15 are rejected for reciting similar limitations as claim 1.
Claims 3-4, 6-7, and 10-11, 13-14, 16-17, and 19-20 are rejected for being dependent on the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, and 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag (US 2018/0189564) in view of Guan (US 2018/0211156) and Priya, “Crop prediction on the region belts of India: A Naïve Bayes MapReduce precision agricultural model,” 2018, In 2018 International Conference on Advances in Computing, Communications and Informatics (ICACCI), IEEE, pages 99-104.
Concerning claim 1, Freitag discloses:
A method for providing intelligent land use planning recommendations (Freitag – See par 18-19 – satellite imagery for crop growth using machine learning; exemplary applications/uses for farm management plan generation) using heterogeneous temporal datasets (Freitag – see par 26 - Multispectral/multitemporal satellite imagery, in combination with machine learning, can be used to classify and/or identify crop type. However, year-to-year variations in planting dates, as well as year-to-year variations in crop growth during the season, both due to variations in the yearly and local weather, makes the same type of crop grow at different rates. See par 34, 36 – temporal sequences of vegetation from satellite pixels in 220, 222, 224) in a computing environment by a processor (Freitag see par 25 - FIG. 2 represents a system 200 in accordance with an embodiment of the present invention with respect to an operational environment in which the present invention can be utilized. System 200 includes a management system 202 that includes one or more processors 218 and memory 212), comprising: 
receiving heterogeneous temporal datasets from a plurality of data sources (Freitag – See par 28 – system 200 obtains input 204 such as satellite data 206 that includes satellite images; par 29 – input includes weather data for different years; input can also include historical crop type for different years).
wherein at least a portion of the heterogeneous temporal datasets includes images of land regions… (Freitag – See par 28 - Satellite data 206 includes one or more images having a plurality of pixels, wherein each pixel within each image stores information corresponding to land (e.g., farmland) at a specific location (e.g., defined by latitude and longitude) captured within that image. In some embodiments, the satellite data 206 includes a plurality of satellite images of a particular target area taken over a period of time (e.g., several crop growth seasons) having… therein features representing characteristics of the land regions that change over time such that a practical use of the land changes over time according to the characteristics of the land regions (Freitag – See par 27 - To deal with these challenges, changes in recorded intensities of satellite data between consecutive acquisition dates can be used as additional features for machine learning, which can be useful in dealing with offsets due to, for example, changes in planting dates and/or when comparing the same crop type growing in two different parts of the country. See par 51 - the classifier 230 is trained on historical data (e.g., a set of historical temporal sequences of vegetation indices with respect to the modified temporal variable as training features and corresponding historically known crop types as training labels). Temporal sequences of the satellite measured vegetation index versus the weather data adjusted temporal variable (hereinafter referred to as temporal sequence) from different pixel locations and historical growing seasons are used as training features; see par 64 - Temporal sequences of the satellite measured vegetation index versus the temporal variable determined in blocks 508 and 510 from different pixel locations and historical growing seasons are used as training features).
Freitag discloses using machine learning and training features for satellite data (e.g. See par 51) and using features for different pixel locations and temporal sequences (See par 53). However, Freitag does not explicitly disclose “encoding.”
Guan discloses:
wherein at least a portion of the heterogeneous temporal datasets includes images of land regions having “encoded” therein features representing characteristics of the land regions that change over time such that a practical use of the land changes over time according to the characteristics of the land regions (Guan – See par 139-140 - In the case of the crop identification data 704, the RNN encodes effects on crop yield from the genotype of the crop into a smaller number of values that can later be used in a master neural network to compute one or more yield values. Each embedding (1st, 2nd) is configured during the training stage to include useful information regarding the input data that may have an effect on the total yield. Thus, the learned genotype embedding 730 may contain information which identifies how strongly the effects of high temperatures in the learned environmental embedding will influence the total crop yield; see par 146, 148-149 - In an embodiment, deep neural network 700 includes a recurrent neural network (RNN) for computing effects on crop yield from temporal environmental data 708. Each topography map for each field of the training data may use the same pixel size. Additional spatial maps may include nitrogen content).
Freitag discloses:
executing machine learning logic to generate a land use model trained in a first training stage using the heterogeneous temporal datasets (Freitag – See par 18 - present invention provides systems and methods for accurate crop type identification based on satellite observation (e.g., satellite imagery), weather data, and/or additional data relating to crop growth (such as soil information, irrigation, etc.) using machine learning. See par 19 - Farm management plans help to support production management, such as meeting increased demands for a product, while reducing production costs. In other applications, crop type identifications can be employed to determine appropriate farm management plans, taking into account weather parameters. See par 50 - A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels… In this way, the best machine-learning model may be chosen among multiple models being validated. See par 59 - The crop acreage value can be output 240 by the system 200 and/or be used in generating one or more farm management plans. For example, farmers can use this information to decide how much to invest in fertilizing. Most importantly, they can also sell their crop early on the futures market if they expect prices to drop, etc.),
wherein training the land use model in the first training stage includes: 
extracting, from each of a set of tuples of the heterogeneous temporal datasets comprising a geographical area… and a time interval…, geolocated heterogeneous chronological data related to a first time interval of a plurality of time intervals (paragraph 85 as filed; FIG. 8A) (Freitag – see par 41 -  The temporal variable determiner 226 reprojects the temporal axis of temporal sequences of the vegetation indices onto a temporal variable different from the calendar day-of-year. For example, the temporal variable is aligned with actual crop growth, e.g., the temporal variable moves forward fast when the weather favors fast crop growth and vice versa. As one example, the temporal variable determiner 226 uses the aggregated growth degree unit (AGDU); AGDU is defined as the accumulated value of growth degree unit (GDU, as defined below) experienced by a crop starting from a specific date. Growth degree units (GDUs) take into account local weather parameters, such as minimum and maximum daily temperatures and may be employed to predict a crops' pace toward maturity)
	Freitag discloses training with geographical and time interval data (par 41 – vegetation indices and temporal variables) and sequences of vegetation indices are used to train (See par 38). However, Freitag does not explicitly disclose “tuples.”
Priya discloses “tuples” (Priya – See page 101, Col. 1, Section A – predicting suitable crops in a geographical location; considers which months (e.g. a time aspect) for rainfall; can include attributes such as temperature, moisture, rainfall from between certain dates; See also page 101, Col. 2, Section B – training classifier using set of tuples F, consisting n attributes [see section A]; See page 102, Col. 1 – suitable crops recommended based on rainfall, moisture, temperature; see also page 102, Col. 2, FIG. 1; page 102, col. 2 – data used to find “best season” (disclosing time interval tuple)).
Freitag, Guan, and Priya disclose the remaining limitations:
encoding (Guan – par 139-140 - encodes) the geolocated chronological data into an image matrix for the first time interval (paragraph 85 as filed) (Freitag – see par 34 - In some embodiments, the vegetation index generator 222 generates a set of temporal sequences of vegetation indices (e.g., each vegetation index within the sequence corresponding to a timestamp which is ordered). Each sequence in the set includes vegetation indices(s) for one satellite pixel location and one crop growing season and one or more timestamps over a predetermined period of time within the season. see par 36 - Instead of utilizing raw values (e.g., from satellite) of the vegetation index at each timestamp, the vegetation index values in a temporal sequence can be replaced by the fitting function values at the corresponding timestamps.), and 
training the land use model using the image matrix to generate a classifier to associate a class to the image matrix (paragraph 85-87) (Freitag – see par 26 - Multispectral/multitemporal satellite imagery, in combination with machine learning, can be used to classify and/or identify crop type. see par 38 - historical crop type data 210 is received as training labels for the classifier. Historical data 210 includes historical crop maps (e.g., cropscape) and/or the types of crops that were planted per satellite pixel location in previous years. The historical crop type data 210, together with the historical temporal sequences of satellite data 206 derived vegetation indices, as well as weather data 208, can be employed to train a classifier 230 to determine crop type for current seasons. see par 50-51 - In an embodiment, the classifier 230 is trained on historical data (e.g., a set of historical temporal sequences of vegetation indices with respect to the modified temporal variable as training features and corresponding historically known crop types as training labels);
identifying, using the land use model, one or more geographical regions having one or more similar characteristics or features to a selected geographical region, (Freitag – see par 18 - The temporal variable is determined using, for example, weather information. Thus, the satellite measured color variation of the same type of crop, as a function of the temporal variable in different years and locations, becomes more similar to each other, which simplifies the differentiation and identification of different crop types.  see par 58 - Using the temporal sequence as input, the crop type identified by the classifier 230 can be used by the crop acreage estimator 234 to determine an estimated crop acreage. In an embodiment, the crop acreage estimator 234 provides a crop acreage value, the crop acreage value being a prediction of an amount of acreage planted with the same crop type within a target region.
See also Guan – see par 212 - For example, deep neural network 700 may identify soil types that work best for a particular seed. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values. The server computer system may perform similar methods to determine the best and worst weather conditions and management practice conditions for the seed.) wherein the identifying includes matching features representing characteristics encoded within an image of the selected geographical region to the features representing the characteristics of at least one of the land regions (Guan – See par 153-154  - As with the learned genotype embedding 730, the learned environmental embedding 732 encodes information relevant to a total effect on crop yield based on all environmental data. see par 154- While FIG. 7 depicts a single embedding stage for environmental data, in an embodiment each CNN and RNN produces an embedding for a particular type of data. For example, a first embedding based on daily precipitation vectors computed through an RNN may encode effects of daily precipitation on total yield while a second embedding based on topography maps computed through a CNN may encode effects of the topography on total yield; See par 171 - deep neural network uses one or more CNNs for satellite images 722 and one or more CNNs for past yield maps 724 to generate additional data embedding 738. The additional data embedding identifies a cross section between any additional data values, such as satellite images and past yield maps. As with the other embeddings discussed herein, the additional data embedding 738 encodes information relevant to total effects on crop yield based on all additional data);
by sorting the tuples of the geolocated heterogeneous chronological data to identify the one or more similar characteristics or features (paragraph 90 as filed) Priya – See page 101, Col. 1, Section A – predicting suitable crops in a geographical location; considers which months (e.g. a time aspect) for rainfall; can include attributes such as temperature, moisture, rainfall from between certain dates; See also page 101, Col. 2, Section B – training classifier using set of tuples F, consisting n attributes [see section A]; See page 102, Col. 1 – suitable crops recommended based on rainfall, moisture, temperature; model works in 2 stages, suggesting which crops are “related” for crop predictions purposes);
recommending one or more positive land-use interventions, one or more negative land-use interventions, or a combination thereof for the selected geographical region from the geolocated heterogeneous chronological data (Freitag See par 19 - Farm management plans help to support production management, such as meeting increased demands for a product, while reducing production costs. In other applications, crop type identifications can be employed to determine appropriate farm management plans, taking into account weather parameters. See par 59 - The crop acreage value can be output 240 by the system 200 and/or be used in generating one or more farm management plans. For example, farmers can use this information to decide how much to invest in fertilizing) according to the generated land-use model (Freitag – see par 50 - A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels. Such machine-learned relationships, referred to hereinafter as machine-learning models, between historical feature values and historical training labels can be “tested” using historical features and training labels that were not used in the training process. For example, every one out of ten years of historical data are held out (e.g., not used in the training process) to validate the performance of a machine-learnt relationship. In this way, the best machine-learning model may be chosen among multiple models being validated).
wherein the recommending includes suggesting the practical use of the land of the selected geographical region according to a land use of the one or more geographical regions during a given one of the plurality of time intervals in which the one or more similar characteristics or features are identified (Priya – see page 102, col. 1 – suitable crop for land with certain rainfall, soil moisture, temperature, and atmospheric pressure results in suggesting which crops are suitable (See Table 1); See page 102, col. 1 – mean values from tuples in dataset from past 5 years to find out the best season (e.g. a time interval) for seed sowing, growth, and harvesting; See page 103, Section V crop recommendation includes… determining best time of sowing, harvesting from the yield graphs);
collecting feedback data relating to the one or more positive land-use interventions, the one or more negative land-use interventions, or the combination thereof, (Guan – See par 197 - In an embodiment, the server computer system stores data relating to the one or more agricultural fields. For example, the server computer system may receive data each year identifying a yield for a particular field. The server computer system may store the data as past yield maps. see par 199 - At step 806, an environmental effect on yield for the one or more agricultural fields is computed from the particular environmental data using a second neural network configured using environmental data as input and crop yield data as output);
executing the machine learning logic to re-train, in a second training stage, the land use model according to the feedback data, wherein re-training the land use model in the second training stage utilizes the feedback data to iteratively enhance an accuracy of the recommendations of the one or more positive land-use interventions, the one or more negative land-use interventions, or the combination thereof (Guan – See par 104, 108-109 – agronomic model training based on properties of fields and crops to make recommendations (crop, irrigation, planting, and harvesting); For example, RMSECV can cross validate agronomic models by comparing predicted agronomic property values created by the agronomic model against historical agronomic property values collected and analyzed. In an embodiment, the agronomic dataset evaluation logic is used as a feedback loop where agronomic datasets that do not meet configured quality thresholds are used during future data subset selection steps (block 310). See par 206 - In an embodiment, the server computer system may store data which identifies a range of optimal management practices for different seed types and/or different weather conditions. See par 210 - An additional strength of the deep neural network 700 is the ability to generate predictions based on new values for inputs that were not initially used to generate the neural network. See par 212 - deep neural network 700 may also be used to identify ideal or less than ideal conditions for the new seed type. For example, deep neural network 700 may identify soil types that work best for a particular seed. In order to identify the best soil types for the new seed. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values. The server computer system may perform similar methods to determine the best and worst weather conditions and management practice conditions for the seed).
Freitag, Guan, and Priya are analogous art as they are directed to assessing treatments/recommendations for land/agriculture/farm (See Freitag Abstract, par 18-19; Guan par 104, 203; Priya Abstract). Applicant’s specification paragraph 17 as published/filed states that “In one aspect, the present invention is applicable to a domain of smart agriculture to help identifying an optimal or "best use" for agricultural land (e.g., where, when, and/or how much to grow/harvest a particular crop or resource).” (1) Freitag discloses using machine learning and training features for satellite data (e.g. See par 51) and using features for different pixel locations and temporal sequences (See par 53). Guan improves upon Freitag by explicitly disclosing encoding information for a location from images (See par 139-140, 148-149) for yield, spatial, soil information, precipitation relative to maps for use with a neural network and then using the encoding on environment data (e.g. precipitation) to be matched to other embeddings to determine the yield for the crops/farming (See par 153-154, 171). One of ordinary skill in the art would be motivated to further include explicitly using additional embedding/encoding of values and information for images and maps to efficiently improve upon the patterns of features for locations and temporal sequences impacting the agriculture in Freitag. 2) Freitag discloses training with geographical and time interval data (par 41 – vegetation indices and temporal variables) and sequences of vegetation indices are used to train (See par 38). Priya improves upon Freitag and Guan by explicitly disclosing using tuples in an agriculture learning system for recommendations and looking which crops are recommended when experiencing similar conditions (e.g. rainfall, moisture, temperature) (See page 101-102) and using tuples for recommending best time of sowing and harvesting (see page 103). One of ordinary skill in the art would be motivated to further include explicitly using tuples to efficiently improve upon the learning and training using vegetation indices and temporal variables in Freitag. 3) Freitag discloses estimating of crops and a classifier using weather and satellite images (see par 18, 58). Guan improves upon Freitag and Priya by explicitly disclosing identifying soil types that contribute to yield as well as management practices (See par 104, 108-109, 212) and using neural network to determine environmental data; precipitation; topography; and information relevant to yield (See par 153-154, 171). One of ordinary skill in the art would be motivated to further include explicitly using collected data (e.g. soil, management practices, environmental, precipitation, topography, other information) for contributing to yield to efficiently improve upon the farm management plan generation in Freitag based on training and learning (See par 18-19, 59, 64) and the tuple-based learning of Priya.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of estimating based on vegetation indices from temporal sequences for farms in Freitag to further explicitly use similar soil types and image and topography encodings for determining management recommendations using neural networks as disclosed in Guan, and to further utilize explicit “tuples” in Priya since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 8, Freitag discloses:
A system for providing intelligent land use planning recommendations using heterogeneous temporal datasets (Freitag – see par 18 - The present invention provides systems and methods for accurate crop type identification based on satellite observation (e.g., satellite imagery), weather data, and/or additional data relating to crop growth (such as soil information, irrigation, etc.) using machine learning. See par 34, 36 – temporal sequences of vegetation from satellite pixels in 220, 222, 224) in a computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system (Freitag – see par 7 - In accordance with an embodiment of the present invention, a computer program product for crop type identification is provided. The computer program product includes a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computer to cause the computer to perform a method for crop acreage prediction, the method comprising extracting current data and historical data from pixels of a plurality of satellite images of a target region, wherein the current data and the historical data includes a plurality of remote sensing measurements and weather data over a period of time, generating a set of temporal sequences of vegetation indices having corresponding timestamps from the plurality of remote sensing measurements; see par 86, FIG. 6 - Computer system/server 612 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system.) to…
The remaining limitations are similar to claim 1 above. 
Claim 8 is rejected for the same reasons as claim 1 over Freitag, Guan, and Priya.

Concerning independent claim 15, Freitag discloses:
A computer program product for, by a processor, providing intelligent land use planning recommendations using heterogeneous temporal datasets (Freitag – see par 18 - The present invention provides systems and methods for accurate crop type identification based on satellite observation (e.g., satellite imagery), weather data, and/or additional data relating to crop growth (such as soil information, irrigation, etc.) using machine learning. See par 34, 36 – temporal sequences of vegetation from satellite pixels in 220, 222, 224), the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Freitag – see par 99 - The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. See par 100 - The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device.), the computer-readable program code portions comprising: 
The remaining limitations are similar to claim 1 above. 
Claim 15 is rejected for the same reasons as claim 1 over Freitag, Guan, and Priya.

Concerning claim 3, Freitag in combination with Guan discloses:
The method of claim 1, further including using the geolocated heterogeneous chronological data is used to identify the one or more similar characteristics or features (Freitag – see par 44, FIG. 2 - the aggregating unit 228 can determine the AGDUs by aggregating the GDUs from a timestamp when a historical vegetation index exceeds the selected vegetation index. In addition, the aggregating unit 228 aggregates the GDUs from a timestamp when a current vegetation index exceeds the selected threshold value; see par 50 - A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels. 
Guan – see par 212 - For example, deep neural network 700 may identify soil types that work best for a particular seed. In order to identify the best soil types for the new seed, the server computer system may select a plurality of soil types to test. For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values. The server computer system may perform similar methods to determine the best and worst weather conditions and management practice conditions for the seed.), wherein the heterogeneous chronological data includes both structured data (Freitag – See par 34 - In some embodiments, the vegetation index generator 222 generates a set of temporal sequences of vegetation indices (e.g., each vegetation index within the sequence corresponding to a timestamp which is ordered). Each sequence in the set includes vegetation indice(s) for one satellite pixel location and one crop growing season and one or more timestamps over a predetermined period of time within the season. see par 53 -  In another embodiment, the training of the classifier 230 includes, beyond the temporal sequence, additional training features for the same pixel location as the temporal sequence. Such additional features may include environmental factors, which may affect plant growth and cause the vegetation index of the same crop type to differ. Environmental factors may include, for example, soil property, irrigation, elevation, elevation relative to the surrounding elevation, and soil wetness index. In addition, weather data may also be included as additional training features. (each of these disclose various “structured” data); (pricing and purchases discloses same as “economic indices” example from par 16 as published)) and unstructured data (Guan – see par 46 - A third neural network is configured to accept management practice data as input and compute a management practice effect on total yield as output; see par 50 – field data 106 includes j) scouting observations, e.g. free form notes, voice recordings;  see par 79-80 – digital map book instructions include geospatial field notes;  in one embodiment, the management zones comprise soil zones along with a panel identifying each soil zone and a soil name, texture, drainage for each zone, or other field data. Planting procedures may be applied to all management zones or different planting procedures may be applied to different subsets of management zones; see par 157, 196 -  Management practice data 716 may include information regarding management practices of one or more fields (See e.g. par 50 above for field data including notes). For example, management practice data may include tillage information, including tillage type, seed depth, and planting population, nutrient application, nutrient inhibitor application, water application, and any other management practices pertaining to the one or more field).
It would have been obvious to combine Freitag, Guan, and Priya for the same reasons as discussed with regards to claim 1. In addition, Freitag discloses “A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels” (See par 44) and using “Environmental factors may include, for example, soil property, irrigation, elevation” (e.g. structured data, see par 53). Guan improves Freitag and Priya by disclosing using unstructured data (par 50 – observations, free form notes, voice recordings; par 79-80 – planting procedures; par 157, 196 – management practices) to determine effect on yield.
Claim 10 is similar to claim 3. Claim 10 is rejected for the same reasons.

Concerning claim 16, Freitag discloses:
The computer program product of claim 15, further including an executable portion that:
identifies one or more geographical regions having one or more similar characteristics or features to the selected region (Freitag – see par 18 - The temporal variable is determined using, for example, weather information. Thus, the satellite measured color variation of the same type of crop, as a function of the temporal variable in different years and locations, becomes more similar to each other, which simplifies the differentiation and identification of different crop types.  see par 58 - Using the temporal sequence as input, the crop type identified by the classifier 230 can be used by the crop acreage estimator 234 to determine an estimated crop acreage. In an embodiment, the crop acreage estimator 234 provides a crop acreage value, the crop acreage value being a prediction of an amount of acreage planted with the same crop type within a target region.
See also Guan– See par 174 -  Intermediate cross section embeddings may be useful outside of deep neural network 700 in comparing crops on different fields. For example, two crops in different places of the world with the same crop and environmental cross section embeddings will respond similarly to the same management practices despite the fact that the two crops may be different and may have been exposed to different weather conditions. see par 212 - For example, deep neural network 700 may identify soil types that work best for a particular seed. In order to identify the best soil types for the new seed, the server computer system may select a plurality of soil types to test. For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values.) 
Freitag in combination with Guan discloses:
use the heterogeneous chronological data is used to identify the one or more similar characteristics or features (Freitag – See par 27 - To deal with these challenges, changes in recorded intensities of satellite data between consecutive acquisition dates can be used as additional features for machine learning, which can be useful in dealing with offsets due to, for example, changes in planting dates and/or when comparing the same crop type growing in two different parts of the country. See par 53 - In another embodiment, the training of the classifier 230 includes, beyond the temporal sequence, additional training features for the same pixel location as the temporal sequence. Such additional features may include environmental factors, which may affect plant growth and cause the vegetation index of the same crop type to differ);
Guan – See par 79 - This provides growers with convenient information close at hand for reference, logging and visual insights into field performance. In one embodiment, overview and alert instructions 204 are programmed to provide an operation-wide view of what is important to the grower, and timely recommendations to take action or focus on particular issues. In one embodiment, seeds and planting instructions 208 are programmed to provide tools for seed selection, hybrid placement, and script creation, including variable rate (VR) script creation, based upon scientific models and empirical data. This enables growers to maximize yield or return on investment through optimized seed purchase, placement and population; See par 81-82 – nitrogen (similar characteristics) - Nitrogen instructions 210 also may be programmed to generate and cause displaying a nitrogen map, which indicates projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted; in some embodiments, different color indicators may signal a magnitude of surplus or magnitude of shortfall. The nitrogen map may display projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted for different times in the past and the future (such as daily, weekly, monthly or yearly) using numeric and/or colored indicators), wherein the heterogeneous chronological data includes both structured data (Freitag – See par 34 - In some embodiments, the vegetation index generator 222 generates a set of temporal sequences of vegetation indices (e.g., each vegetation index within the sequence corresponding to a timestamp which is ordered). Each sequence in the set includes vegetation indice(s) for one satellite pixel location and one crop growing season and one or more timestamps over a predetermined period of time within the season. see par 53 -  In another embodiment, the training of the classifier 230 includes, beyond the temporal sequence, additional training features for the same pixel location as the temporal sequence. Such additional features may include environmental factors, which may affect plant growth and cause the vegetation index of the same crop type to differ. Environmental factors may include, for example, soil property, irrigation, elevation, elevation relative to the surrounding elevation, and soil wetness index, or weather. (each of these disclose various “structured” data); (pricing and purchases discloses same as “economic indices” example from par 16 as published)) and unstructured data (Guan – see par 46 - A third neural network is configured to accept management practice data as input and compute a management practice effect on total yield as output; see par 157, 196 -  Management practice data 716 may include information regarding management practices of one or more fields (See e.g. par 50 above for field data including notes). For example, management practice data may include tillage information, including tillage type, seed depth, and planting population, nutrient application, nutrient inhibitor application, water application, and any other management practices pertaining to the one or more field).
It would have been obvious to combine Freitag, Guan, and Priya for the same reasons as discussed with regards to claim 1 and 3.

Concerning claim 4, Freitag discloses:
The method of claim 1, further including learning the one or more positive land-use interventions, the one or more negative land-use interventions, or a combination thereof from one or more data sources during a selected time period (Freitag – See par 18-19 – satellite imagery for crop growth using machine learning; exemplary applications/uses for farm management plan generation;
Guan- see par 58 - The GUI may comprise controls for inputting data to be sent to agricultural intelligence computer system 130, generating requests for models and/or recommendations, and/or displaying recommendations, notifications, models, and other field data. see par 104, FIG. 1-  agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields. The agronomic model may also comprise calculated agronomic properties which describe either conditions which may affect the growth of one or more crops on a field. Additionally, an agronomic model may comprise recommendations based on agronomic factors such as crop recommendations, irrigation recommendations, planting recommendations, and harvesting recommendations.).
Claims 11 and 17 are similar to claim 4. Claims 11 and 17 are rejected for the same reasons.

Concerning claim 6, Freitag discloses Freitag – See par 18-19 – satellite imagery for crop growth using machine learning; exemplary applications/uses for farm management plan generation;
Freitag does not explicitly disclose the limitations.
Guan discloses:
The method of claim 1, further including associating the one or more positive land-use interventions, the one or more negative land-use interventions, or a combination thereof to support the recommendation or non-support the recommendation (Guan – see par 157 - management practice data may include tillage information, including tillage type, seed depth, and planting population, nutrient application, nutrient inhibitor application, water application, and any other management practices pertaining to the one or more field. see par 161 - The learned management practice embedding 736 encodes information relevant to a total effect on crop yield based on all of the individual management practices. Thus, the learned management practice embedding 736 includes combinations of effects from individual management practices, such as the as-applied population maps and the as-applied seed depth maps. See par 200 - At step 808, a management practice effect on yield for the one or more agricultural fields is computed from the particular management practice data using a third neural network configured using management practice data as input and crop yield data as output. For example, deep neural network 700 may generate a learned management practice embedding for the one or more agricultural fields through a convolution neural network which accepts management practice data as input.).
It would have been obvious to combine Freitag, Guan, and Priya for the same reasons as discussed with regards to claim 1.
Claims 13 and 19 are similar to claim 6. Claims 13 and 19 are rejected for the same reasons.

Concerning claim 7, Freitag discloses:
classifying the images using the machine learning logic, wherein the images are used as input when performing the training (Freitag – see par 53 - In another embodiment, the training of the classifier 230 includes, beyond the temporal sequence, additional training features for the same pixel location as the temporal sequence. Such additional features may include environmental factors, which may affect plant growth and cause the vegetation index of the same crop type to differ.
since applied below, see also Guan – See par 157 -158 -neural trained using management practice data 716; Management practice data 716 may be stored as as-applied maps 718. As-applied maps 718 may be stored as one or more stacked spatial layers, i.e. matrices of values each of which represent a measurement or estimate at a particular location on the field. Additionally, one or more added values may indicate timing of applications. For example, an as-applied fertilizer map may contain a plurality of pixels, each of which identify, for a particular area of the field, an amount of fertilizer that was applied. The as-applied fertilizer map may additionally contain one or more pixels that identify the timing of the application).
Freitag in combination with Guan discloses:
indexing both data of the images and associated text data describing land-use interventions in the selected geographical region (Guan – See par 79-80 - In one embodiment, seeds and planting instructions 208 are programmed to provide tools for seed selection, hybrid placement, and script creation, including variable rate (VR) script creation, based upon scientific models and empirical data; Upon receiving a selection of the seed type, mobile computer application 200 may display one or more fields broken into management zones, such as the field map data layers created as part of digital map book instructions 206. In one embodiment, the management zones comprise soil zones along with a panel identifying each soil zone and a soil name, texture, drainage for each zone, or other field data. Planting procedures may be applied to all management zones or different planting procedures may be applied to different subsets of management zones; see par 82 - Nitrogen instructions 210 also may be programmed to generate and cause displaying a nitrogen map, which indicates projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted); and 
recommending a list of positive land-use interventions (Freitag - See par 19 - Farm management plans help to support production management, such as meeting increased demands for a product, while reducing production costs. In other applications, crop type identifications can be employed to determine appropriate farm management plans, taking into account weather parameters.)
Freitag discloses having a farm management plan generation (See par 18-19, 59) and learning estimated crop acreage which can include expected yield (See par 19). However, it is not explicitly clear if this is related to a “negative” intervention and “supporting” or explaining why to do an intervention.
Guan discloses the limitations:
 and a list of negative land-use interventions of similar geographical areas (Guan – See par 107 – AI computer 130 implements agronomic preprocessing of field data ; form filtering for negative data inputs; See par 212 - For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values.)…
and providing supporting evidences with the list of positive land-use interventions and the list of negative land-use interventions (Guan – See par 212 - For each soil type, the server computer system may execute the deep neural network 700 a plurality of times with different inputs for weather conditions and management practices. The server computer system may identify which soil types consistently produced the highest yield values and which soil types consistently produced the lowest yield values. The server computer system may perform similar methods to determine the best and worst weather conditions and management practice conditions for the seed. see also par 85 – yield-limiting factors; analytics include benchmarking to improve yield with Fact-based conclusions; par 161 - The learned management practice embedding 736 encodes information relevant to a total effect on crop yield based on all of the individual management practices. Thus, the learned management practice embedding 736 includes combinations of effects from individual management practices, such as the as-applied population maps and the as-applied seed depth maps.)
Obvious to combine Freitag, Guan, and Priya for the same reasons as claim 1 above. In addition, Freitag discloses having a farm management plan generation (See par 18-19, 59) and learning estimated crop acreage which can include expected yield (See par 19). Guan improves upon Freitag and Priya by explicitly disclosing determining worst weather conditions and management practices and what soil types produce the “lowest” yield (Guan par 212), and recommending actions to take with “support” (See Guan par 107, 212; 85, 161). One of ordinary skill in the art would be motivated to further include explicitly using learning and grouping images for improving recommendations for land/farming operations to efficiently improve upon the estimating, learning, and management plans in Freitag.
Claims 14 and 20 are similar to claim 7. Claims 14 and 20 are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to prior art, Applicant the arguments are moot in view of the rejections necessitated by the amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619